Citation Nr: 0526649	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  05-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
flat foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge, and the transcript is of record.  

As explained further below, via a July 2005 statement, and as 
clarified at his hearing, the veteran effectively withdrew 
from appellate status the matter of a rating in excess of 10 
percent for metatarsalgia.  The single remaining issue on 
appeal is identified on the cover page of this decision.



FINDING OF FACT

The veteran's bilateral flatfoot problem does not manifest 
with marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, but does cause sustained functional 
limitation and pain upon manipulation and use.  



CONCLUSION OF LAW

The criteria for entitlement to a rating of 30 percent, but 
no greater, for a bilateral foot disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA) is considered prior to assessing the merits of 
the appeal.

The record contains May 2003, September 2003, April 2004, and 
June 2005 letters informing the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  The 
September 2003 and June 2005 letters particularly provided 
information and evidence needed to substantiate and complete 
a claim for an increased rating.  Additionally, the rating 
decision on appeal, as well as February 2005 statement of the 
case and June 2005 supplemental statement of the case 
demonstrated that evidence needed to show a service-connected 
disability had worsened in relation to relevant rating 
criteria.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran received appropriate VCAA notification 
prior to the AOJ decision on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  Moreover, various issuances of the RO, including 
all of the VCAA letters and statement of the case, generally 
advised the veteran to submit any additional evidence that 
pertained to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains July 2003 and May 2005 VA examination 
reports.  Of record is a cancelled exam request as of 
December 2004 because the veteran had stated he was not 
available until the first of the year for an examination, and 
he also had requested that a podiatrist perform the 
assessment.  It appears that the veteran was thereafter 
provided an examination in Nashville, as evidenced by the May 
2005 report.  The record also contains treatment reports from 
the Nashville VA Medical Center (VAMC) from May 2003 to 
December 2004.  The veteran has not indicated that there are 
further outstanding medical records as of the June 2005 VCAA 
letter.  VA fulfilled its duties to the veteran to the extent 
possible given the particular circumstances of this case.  

Facts

In an August 1991 rating decision, the RO granted service 
connection for the veteran's "metatarsalgia (flat feet)" 
and assigned a 0 percent disability evaluation.  In March 
2003, the veteran submitted the pending claim for an 
increased rating, and an August 2003 rating decision 
separately evaluated the veteran's foot problems by assigning 
a 10 percent rating for bilateral flat foot, and a 10 percent 
rating for bilateral metatarsalgia.  The veteran filed a 
September 2003 notice of disagreement, and a January 2004 
rating decision continued the separate 10 percent ratings.  
The veteran filed a March 2004 notice of disagreement, the RO 
issued a February 2005 statement of the case, and the veteran 
perfected an appeal with a VA Form 9.  

In connection with the claim, the record contains evidence 
from the Nashville VAMC.  A January 2003 note indicated that 
a staff physician sought to refer the veteran to podiatry for 
proper prosthesis due to flat foot.  The assessor also noted 
that the veteran walked with a normal gait, but had multiple 
calluses and corns on his feet.  In March 2003, the veteran 
reported continued right big toe pain and painful left heel, 
alleviated by not walking.  An assessment included Type II 
diabetes mellitus without complications, hallux limitis 
right, degenerative joint disease, plantar fasciitis, and 
pain in foot.  An x-ray of the right foot showed abnormality 
of the right foot limited to the first metatarsophalangeal 
joint, with total loss of width of the joint space associated 
with degenerative change.  

A July 2003 VA examination report contains the veteran's 
complaint of a numb spot on the right side of the great toe.  
If he stood for prolonged period of time, both feet ached 
especially in the plantar surfaces.  The veteran took 
Celebrex.  He reported constant ache, with flare-up after 
prolonged standing with pain level 5/10.  During the flare-
up, the veteran was unable to stand or walk for any prolonged 
period of time.  The veteran had been fitted for corrective 
shoes.  

A physical examination revealed that the veteran had full 
range of motion to all pedal joints bilaterally, except 
limited dorsiflexory motion at the right 1st metatarso-
phalangeal joint.  Bilateral dorsiflexion was 0 - 20 degrees, 
bilateral plantar flexion minus 15 degrees of the normal 0 - 
45, and the examiner found pain and crepitus of the right 
first metatarso-phalangeal joint.  There was also noted pain 
with palpation of the plantar surfaces bilaterally, and 
medial central area of left heel.  The examiner stated that 
pain was the only factor additionally limiting his range of 
motion.  

The examiner found no unusual shoe wear pattern as it looked 
as the veteran was wearing new wing-tipped shoes.  The 
examiner found palpable bony overgrowth of the right first 
metatarso-phalangeal joint.  Bilaterally, the veteran's feet 
had normal longitudinal arch, flattened with weight bearing, 
and remained flat even with non-weight bearing.  The examiner 
found no variational abnormalities of Achilles tendon 
alignment, and no pain with manipulation.  The veteran had no 
malalignment of forefoot and midfoot.  The diagnosis was pes 
planus, degenerative changes, first right metatarsophalangeal 
joint space, left heel pain, and plantar fasciitis.  

An x-ray from the Nashville VAMC found extremely small heel 
spurs of the left foot, and degenerative changes of the right 
first metatarsophalangeal joint space.  In February 2004, a 
VA podiatrist noted the veteran's continued complaints of 
right big toe pain and improved pain in the left heel-onset 
of pain had been gradual, and the pain was getting worse.  
The veteran ambulated to the clinic wearing leather oxfords.  
An ortho assessment found full range of motion of all pedal 
joints except crepitus and limited dorsiflexory motion at the 
right 1st metatarso-phalangeal joint and pain on palpation of 
the same.  There was palpable boney overgrowth of the right 
1st metatarso-phalangeal joint, and the veteran had pop of 
the plantar medial and central left heel.  

In May 2004, the veteran presented with a two-year history of 
pain in hands and great right toe, described as achiness.  
The assessor discussed the diagnosis of osteoarthritis with 
the veteran.  An October 2004 Progress Note indicated that 
the veteran had achy pain, 5/10.  He reported a popping and 
snapping sound, and pain to the 1st metatarso-phalangeal 
joint as well as right forefoot, onset 30 years.  Objective 
findings indicated pain with palpation to left forefront both 
2nd and 3rd interspaces, as well as to the medial plantar 
fascia left.  There was pain with movement to the 1st 
metatarso-phalangeal joint right.  Deep tendon reflexes were 
diminished, plantar response was flexor.  The Diagnosis was 
acute arthritis (hallux rigidus) right, neuritis 2nd and 3rd 
interspace left, plantar fasciitis left.  An x-ray was 
deferred with injection of the trigger point to the left 
plantar fascia and to 1st metatarso-phalangeal joint.  

A December 2004 Podiatry follow-up noted that the veteran 
reported no further pain to the right great toe joints, but 
continued to have pain to the right forefoot and only a 
burning pain to the left heel radiating from the medial 
plantar area toward the center of the heel.  An objective 
assessment found pain with palpation to both 2nd and 3rd 
metatarso-phalangeal joint right, negative tinnel's sign, to 
the area of the medial calcaneal nerve left.  The veteran had 
another injection.  Another follow-up that month noted the 
veteran's report of burning pain in the left heel.  The 
diagnosis was hallux limitus bilateral, and calcaneal 
neuritis left.  

The veteran underwent another VA examination in May 2005.  He 
gave a history of having had injured his feet during military 
training, and the pain had been getting worse in the last 
five years.  The veteran complained of pain mostly in the 
right forefoot and left heel pain around 4/10, day-to-day, 
with flare-ups when on his feet for a long time or walking 
distances.  The veteran complained of numbness in between the 
second and the third metatarsals, having difficulty walking-
as a result, he tried to walk on the lateral sides of the 
feet.  The veteran did not have swelling, fatigability, or 
lack of endurance.  

The veteran took Celebrex, 200 mg a day.  He had calluses 
trimmed off and on, and got injections in the soles of the 
feet.  The veteran had corrective shoes with inserts.  During 
a flare-up, he went on with the pain, or tried to sit down.  
The veteran stated that his feet hurt all of the time, mostly 
the left heel and right foot metatarsal head, when he had to 
stand for long periods of time during his job.  

A physical examination found the left great toes had a callus 
on the medial side.  The veteran's arch was normal without 
pressure, but when standing it got flat-footed.  Active and 
passive range of motion on the left was normal, with some 
pain on dorsiflexion and plantar flexion of the foot.  There 
was no additional limitation by fatigue, weakness, or lack of 
endurance.  The veteran's gait was normal, and callosities 
were mainly on the left great toe, medial side.  The examiner 
did not find breakdown or unusual shoe pattern.  

Examination of the right foot had normal range of motion 
except for plantar flexion of 30 degrees.  There was normal 
alignment of the Achilles tendon, and no pain on 
manipulation.  There was no valus or vargus rotation.  The 
veteran had an x-ray of bilateral feet, and Diagnosis was 
bilateral foot pain secondary to flat feet and metatarsalgia.  

In a July 2005 statement, the veteran asserted that he sought 
to withdraw the aspect of his increased rating claim 
concerning metatarsalgia because he recognized that 10 
percent reflected a maximum schedular in terms of bilateral 
metatarsalgia as per Diagnostic Code 5279.  As such, he asked 
that VA consider an increased rating in terms of his 
bilateral flat feet and the pain associated with that 
condition.  

At an August 2005 hearing, the veteran testified that it felt 
like he had to walk on eggshells-meaning that his feet were 
very tender and he had to ambulate lightly.  The veteran 
stated that the weight of the sheet while sleeping drove him 
crazy, and he had lost several toenails from having to walk 
incorrectly.  He could not participate in numerous 
extracurricular activities due to the toll it would take on 
his ability to walk.  The veteran stated that he was not 
crippled, but that his feet hurt to extent that anticipated a 
greater rate of compensation for the service-connected 
disability.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Under Diagnostic Code 5276, Flatfoot, acquired, Severe, 
objective manifestations of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities, 
bilateral, warrants a 30 percent disability evaluation.  A 50 
percent rating is for Pronounced, marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Diagnostic Code 5284 provides that moderate residuals of a 
foot injury warrant a 10 percent evaluation; moderately 
severe residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  

Analysis

A complete review of the record indicates that the veteran's 
disability picture more closely approximates a 30 percent 
rating for bilateral, severe manifestations of acquired 
flatfoot as per Diagnostic Code 5276.  He had calluses 
removed, pain upon manipulation, as well as severe problems 
with joints in the feet.  Notably, and in the alternative, a 
30 percent evaluation is the maximum schedular under 
Diagnostic Code 5284 (even considering the instruction that 
actual loss of use the foot should be rated 40 percent).

In terms of the maximum 50 percent under Diagnostic Code 
5276, the record lacks evidence that the veteran's bilateral 
flatfoot problem manifests with marked inward displacement, 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  The most recent 
VA examination found that there was normal alignment of the 
veteran's Achilles tendon, and there was no pain upon 
manipulation.  As such, and at this time, the veteran's 
service-connected disability has not manifested the severity 
of symptoms necessary as dictated by the rating criteria for 
a 50 percent evaluation.  


ORDER

Entitlement to a 30 percent rating for bilateral flat foot is 
granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


